DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Crimson (Fret Rocker for Guitar, Bass and now Mandolin and Ukelele) in view of Bissoli (US 9224369 B2).
	Regarding claim 14, Crimson discloses a stringed instrument fret leveling tool comprising: a body comprising a plurality of major surfaces (pg 1, Fig - see the front and back sides of the tool body) and a plurality of minor surfaces (pg 1, Fig - see the five (5) edge sides of the tool body), wherein the plurality of minor surfaces: are disposed between the plurality of major surfaces (pg 1, Fig - see the five (5) edge sides of the tool body); define one width and at least four different lengths such that each length can engage with three frets on a fretboard of a stringed instrument (pg 3, 3rd para., 'Each side of the five-sided straight edge is a different length and fits neatly over 3 of your 
	Crimson does not mention explicitly: a file disposed on each of the minor surfaces such that the file defines a middle portion disposed between end portions, wherein the file of a particular one of the plurality of minor surfaces is configured to file a raised fret when the particular one of the plurality of minor surfaces is engaged with three frets; wherein said tool is made to identify the raised fret and file the raised fret.
	  Bissoli discloses a stringed instrument fret leveling (col 2, lns 25 - 35) and filing (Abstract, “'Provided is a tool for polishing the surface of frets, a fretboard or a fingerboard of a stringed instrument”; also see col 4, lns 21-23) tool comprising: a file (122, Fig 24, col 8, Ins 33-35) formed on a middle portion between end portions along the length of each of the plurality of minor surfaces (Fig 24 - see how element 122 is located in the middle of an edge of the tool body) such that opposing end portions (121, Fig 24) formed along the length of each of the plurality of minor surfaces are disposed astride the file (Fig 24 - see how elements 121 are astride element 122 along the length of an edge of the tool body), wherein said tool is made to identify the raised fret and file the raised fret (inherent to the structure and configuration of the tool shown in Figs. 23-25); wherein the file is configured to file a raised fret when the minor surface is engaged with three frets (Fig. 25; col 8, lns 38-44); 
	Since Crimson teaches the use of the fret tool in combination with known filing devices (pg 3, 3rd para), it establishes a prima facie case of obvious modification. 
	Regarding claim 21, Crimson does not but Bissoli discloses: wherein the file comprises diamond particle teeth (col 4, Ins 21-23). Accordingly, the combination of Crimson and Bissoli renders the claimed invention obvious.
	Regarding claims 22-26, Crimson discloses: wherein at least one length is from about 1.0 inch to about 1.5 inches (pg 3, ‘Product dimensions: (Longest to shortest sides) 100mm / 3.9 inches, 75mm /  3 inches, 50mm / 2 inches, 33mm / 1.3 inches, 20mm / 0.8 inches; Width 3mm / 0.1 inch’); wherein at least one length is from about 1.5 inches to about 2.1 inches (pg 3); wherein at least one length is from about 2.5 inches to about 3.5 inches (pg 3); wherein at least one length is from about 3.5 inches to about 4.5 inches (pg 3); wherein the body further comprises a width of from 0.1 to 1.0 inch (pg 3). 
	 Regarding claim 27, Crimson does not but Bissoli discloses: wherein the middle portion comprises between about 20% to 50% of the length of the side (Figs. 24-25). Accordingly, the combination of Crimson and Bissoli renders the claimed invention obvious.

	Regarding claim 29, Crimson does not but Bissoli discloses: wherein the body and the file define a unitary construction (Figs. 23-25).  Accordingly, the combination of Crimson and Bissoli renders the claimed invention obvious.
	Regarding claims 30 and 31, Crimson discloses: wherein the plurality of major surfaces defines a pair of opposing and substantially planar surfaces (Fig); wherein each of the minor surfaces defines an edge disposed between the pair of opposing and substantially planar surfaces (Fig).
4.	Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crimson in view of Bissoli and Mattia (US 3517464 A).
	Regarding claim 15, Crimson discloses a method of making a stringed instrument fret levelling tool, the method comprising: providing a shaping material (pg 2, 1st para., 'improved steel Fret Rocker'); forming the shaping material into a body (pg 1, Fig - see the steel tool body) comprising a plurality of major surfaces (pg 1, Fig - see the front and back sides of the tool body) and plurality minor surfaces (pg 1, Fig - see the five (5) edge sides of the tool body), wherein each minor surface comprises a middle portion and a length (pg 1, Fig - see how each edge side comprises a middle portion and a length) that spans at least three frets of a fretted stringed instrument (pg 3, 3rd para., 'Each side of the five-sided straight edge is a different length and fits neatly over 3 of your guitars frets.'); wherein each minor surface is substantially planar across both of the middle and end portions (pg 1, Fig - see how each edge side is flat across its entire length).

	 Bissoli discloses a stringed instrument fret tool (Abstract, 'Provided is a tool for polishing the surface of frets, a fretboard or a fingerboard of a stringed instrument,') for filing frets (col 4, Ins 21-23, The portion of the bottom is equipped with sandpaper, diamond powder, file and the like’) comprising depositing diamond particles to form the fret filing tool (col 4, Ins 21-23, 'The portion of the bottom is equipped with sandpaper, diamond powder, file and the like').
Since Crimson teaches the use of the fret tool in combination with known filing devices (pg 3, 3rd para), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leveling tool of Crimson to arrive the claimed invention by adding a file portion to the sides of Crimson's fret levelling tool, taught by Bissoli, which the skilled person would apply without inventive step as the mere application of a known technique to a specific instance by those skilled in the art would have been obvious. Doing so would provide a tool to be used not only for leveling the frets but also for polishing the surface of the frets above a desired level height (Bissoli, Abstract).
	The combination of Crimson and Bissoli is silent on: cutting a depth into the middle portion of each minor surface; and electrodepositing diamond particles into the depth, wherein the depth is filled. 

Regarding claim 16, Crimson in view of Bissoli and Mattia discloses the method of claim 15. Mattia further discloses further comprising adding a metal plating (21, Fig 4, col 2, Ins 71-72, 'a backing 22, which may be flexible or solid, is provided to back up the nickel layer 21.') to the depth to form a second depth (Fig 4 - see how the thickness of element 21 results in reducing the cut depth to a shallower second depth.) prior to 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at adding a metal plating to form a second depth for electrodepositing the diamond particles of Crimson in view of Bissoli in view of Mattia’s stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known method of durably affixing diamond particles to a substrate to make an abrasive tool such as a fret file.
	Regarding claim 17, Crimson in view of Bissoli and Mattia discloses the method of claim 16. Mattia further discloses wherein the metal is chosen from nickel (col 2, Ins 71-72, 'a backing 22, which may be flexible or solid, is provided to back up the nickel layer 21.'), copper, gold, aluminum, zinc, brass, or iron. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at using nickel plating to form a second depth for electrodepositing the diamond particles of Crimson in view of Bissoli in view of Mattia's stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known method of durably affixing diamond particles to a substrate to make an abrasive tool such as a fret file.
Regarding claim 19, Crimson in view of Bissoli and Mattia discloses the method of claim 16 but does not specifically disclose wherein the first depth is from 0.01 to 0.02 inches deep. 
While Bissoli is silent on the first depth (the cut depth in which grit particles are electrodeposited) such a first depth is inherently necessary in order to provide space for the deposition of grit material such that when filled with deposited grit the tool edge is coplaner where the top of the grit deposit (Bissoli, material 122, Fig 24) is level 
Regarding claim 20, Crimson in view of Bissoli and Mattia discloses the method of claim 15. Mattia further discloses wherein the diamond particles are chosen from diamonds (col 2, Ins 26-27, 'particles of abrasive grit 10 which may be diamond chips'), moissanite, cubic zirconium, or quartz. 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at using diamond particles for Crimson in view of Bissoli in view of Mattia's stringed instrument fret filing tool, as disclosed by Mattia, in order to use a known durable abrasive material to make an abrasive tool such as a fret file.
5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Crimson in view of Bissoli and Mattia as applied to claim 16 above, further in view of Spellman (US 3295941 A).
	Regarding claim 18, Crimson in view of Bissoli and Mattia discloses the method of claim 16 but does not specifically disclose wherein the metal is from 0.001 to 0.005 inches thick. 
However, Spellman discloses the electrodeposition of diamond particles (1, Fig 1) on a substrate (2, Fig 1) using a metal plating (4, Fig 1, col 1, Ins 68-72, ’a single 
Accordingly, it would have been obvious to one of ordinary skill in the art to have arrived at a metal layer from 0.001 to 0.005 inches thick for the stringed instrument fret filing tool in the combination of Crimson/Bissoli/Mattia, as disclosed by Spellman, in order to use a known proportioning thickness method of durably affixing diamond particles to a substrate to make an abrasive tool such as a fret file.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837